
	
		I
		111th CONGRESS
		1st Session
		H. R. 2541
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Dent (for
			 himself, Mr. Bilbray, and
			 Mr. Gerlach) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide funding for multi-jurisdictional anti-gang
		  task forces.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Gang Task Force Act of
			 2009.
		2.Assistance for
			 multi-jurisdictional anti-gang task forces
			(a)In
			 generalThe Attorney General, in consultation with appropriate
			 State and local officials, shall—
				(1)establish
			 anti-gang task forces, consisting of Federal, State, and local law enforcement
			 authorities, for the coordinated investigation, disruption, apprehension, and
			 prosecution of criminal gangs and offenders;
				(2)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each task
			 force;
				(3)provide all
			 necessary funding for the operation of the task force; and
				(4)provide all
			 necessary funding for national and regional meetings of task forces, and all
			 other related organizations, as needed, to ensure effective operation of such
			 teams through the sharing of intelligence, best practices and for any other
			 related purpose.
				(b)MembershipThe
			 task forces shall consist of agents and officers, where feasible, from—
				(1)the Federal Bureau
			 of Investigation;
				(2)the Drug
			 Enforcement Administration;
				(3)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
				(4)the United States
			 Marshals Service;
				(5)the Directorate of
			 Border and Transportation Security of the Department of Homeland
			 Security;
				(6)the Department of
			 Housing and Urban Development;
				(7)State and local
			 law enforcement; and
				(8)Federal, State,
			 and local prosecutors.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $20,000,000 for each of the fiscal years 2009 through 2012 to carry out this
			 section.
			
